FILED
                             NOT FOR PUBLICATION                            JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CAROLINA SOLIS-                            No. 08-71666
GONZALEZ,
                                                 Agency No. A078-663-825
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Maria Carolina Solis-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for

review, and remand.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      With her motion to reopen, Solis-Gonzalez submitted evidence that after her

hearing, her U.S. citizen father moved in with her, had hernia surgery, and became

suicidal. The BIA abused its discretion in determining that this previously

unavailable material evidence was insufficient to warrant reopening. See

Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir. 2006); Singh v. INS, 295 F.3d

1037, 1039 (9th Cir. 2002); see also 8 C.F.R. § 1003.2(c)(1).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                    08-71666